Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of claims 1-23 in the reply filed on 1/6/21 is acknowledged.
Information Disclosure Statement
	The information disclosure statements filed 12/18/20; 8/8/19 have been considered.

Oath/Declaration
	Oath/Declaration filed on 5/14/19 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENLEY (U.S. Patent Publication No. 2018/0138357) in view of Hata et al. (U.S. Patent Publication No. 2008/0219309) and further in view of Raring et al. (U.S. Patent Publication No. 2011/0064102).
	Referring to figures 1-15, HENLEY teaches a method for manufacturing a semiconductor device, the method comprising: 
	providing a substrate comprising a crystalline seed region (1004/2005) overlaying a bonding material (1003/(2002/2003/2004) overlaying a mechanical handle wafer (2000/1002);  
	forming a gallium and nitrogen containing epitaxial material (2006/2007/1005) overlying the crystalline seed region (1004/2005), the epitaxial material comprising at least an intrinsic-type or unintentionally doped region overlying the crystalline seed region or at least an n-type region overlying the crystalline seed region or at least a p-type region overlying the crystalline seed region or at least a combination of one or more n-type regions, a p-type region and unintentionally doped drift region overlying the crystalline seed region (see paragraphs# 3, 43-47, 67);  

	patterning the epitaxial material and forming mesas to form a plurality of dice arranged in an array, each die corresponding to at least one semiconductor device and being arranged by a first pitch between an adjacent die in the array (see paragraphs# 69, 202, 206, 213);  
	forming an interface region overlying the epitaxial material, the interface region 
comprising a metal, a semiconductor, dielectric, or an oxide (1008/2008/655/701, see paragraphs# 85, 104);  
	subjecting the selective release layer to a chemical etch or energy source to fully or 
partially remove the selective release layer (see figure 2b, paragraph# 70);  
	bonding the interface region to a carrier wafer to form a bonded structure, while maintaining the selective release layer completely or partially etched away from the bonded structure (1008/2008/655/701, see paragraphs# 85, 104);    
	releasing the plurality of dice provided on the substrate to transfer a plurality of dice to the one or more carrier wafers wherein each pair of the transferred dice is configured with a second pitch between each pair of dice on a carrier wafer (see figures 7, 9, 10, 15); and 
	processing at least one of the plurality of dice on at least one of the carrier wafers to form at least a semiconductor device (see figures 7, 9, 10, 15). 
	However, the reference does not clearly teach the second pitch being equal or greater than the first pitch.
	The first pitch between an adjacent die and the second pitch between each pair of dice on a carrier wafer wherein the second pitch being equal or greater than the first pitch is obvious   In particular, Hata teaches the second pitch being equal or greater than the first pitch (see figure 7, it is noted that smaller first pitch on substrate (20) and larger second pitch on substrate (1) between epitaxial dies).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to provide the second pitch being equal or greater than the first pitch in HENLEY as taught by Hata because choosing the optimum ranges involves only routine skill in the art to form a desired semiconductor device.
	Regarding to claims 2, 14, the crystalline seed region is a single crystalline film with a polar, non-polar, or semi-polar plane orientation and comprises at least one of GaN, AlN, InN, InGaN, AlGaN, InAlN, and InAlGaN (see paragraphs# 32, 44, 52, 81, 91). 
 	Regarding to claims 3, 15, the selective release layer is included in the substrate and the selective release layer is selected from one or more of silicon oxide, silicon nitride, boron and or phosphorous containing glass, and the release material is removed using an etch chemistry containing HF acid or a fluorine-containing plasma (see paragraphs# 70, 134, 162). 
 	Regarding to claims 4, 16, the selective release layer is included in the epitaxially grown layers and the selective release layer is InGaN, and the release material is removed using a photoelectrochemical etch (see paragraph# 94). 
 	Regarding to claims 5, 17, the mechanical handle wafer and the one or more carrier wafers are selected from one or more of sapphire, silicon carbide, aluminum nitride, silicon, 
 	Regarding to claims 6, HENLEY in view of Hata teaches wherein each die is characterized by a first pitch between a pair of dice, the first pitch being less than a design width; wherein the transferring each of the plurality of dice to one or more carrier substrates such that each pair of dice is configured with a second pitch between each pair of dice, the second pitch being larger than the first pitch corresponding to the design width (see figure 7, it is noted that smaller first pitch on substrate (20) and larger second pitch on substrate (1) between epitaxial dies).  Notwithstanding, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Regarding to claim 7, HENLEY in view of Hata and Raring teaches wherein each die is shaped as a mesa, and each pair of die having the first pitch ranging between 1 .mu.m and 10 .mu.m or between 10 micron and 50 microns wide or between 50 .mu.m and 100 .mu.m with a length of 50 .mu.m to 3000 .mu.m;  and the patterning comprising an etching process. (see Raring’s paragraph# 99-101, 107).  Notwithstanding, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the 
 	Regarding to claims 8, 21,  processing each of the die to form at least one gallium and nitrogen containing violet, blue, or green emitting laser diode device on each die after the transferring or further comprising forming one or multiple laser diode cavities on each die of epitaxial material (see figure 10, paragraphs# 135, 141). 
 	Regarding to claim 9, wherein each of the laser diode device comprising a pair of facets configured from a cleaving process or an etching process, the etching process being selected from inductively coupled plasma etching, chemical assisted ion beam etching, or reactive ion beam etching (see figures 1, 2a-2b paragraphs# 157-159, 162, 207, 215). 
 	Regarding to claim 10, the selective etching selectively removes substantially all the selective release layer while leaving intact a portion to provide structure before selectively bonding the one or more die and configured to separate after bonding the one or more die (see figures 1, 2, 5, 9). 
 	Regarding to claim 11, the selective etching selectively removes the selective release layer while leaving an anchor region intact to support the die before the selective bonding of the one or more die, and the anchor region separates after the selective bonding of the one or more die (see figures 1, 2, 5, 7 9). 
	Regarding to claim 12, forming a metal material overlying the one or more die before transferring, while leaving exposed one or more anchor regions, which are configured to selectively break and separate from each of the die after selectively bonding (see figure 8, paragraph# 123). 
	 Regarding to claim 13, a method for manufacturing a semiconductor device, the method comprising: 

	providing a substrate comprising a plurality of crystalline seed region (1004/2005) overlaying a bonding material (1003/(2002/2003/2004) overlaying a mechanical handle wafer (2000/1002, see figures 2, 7-15);  
	controlling the shape, sizes and relative positions of the crystalline seed regions such that a relative location and width of gaps between the crystalline seed regions are known to within a tolerance of less than or equal to 5 millimeters (it is noted that the limitation is admitted to be known in the art (see figures 1-15);  
	forming a gallium and nitrogen containing epitaxial material (2006/2007/1005) overlying the crystalline seed region (1004/2005), the epitaxial material comprising at least an intrinsic-type or unintentionally doped region overlying the crystalline seed region or at least an n-type region overlying the crystalline seed region or at least a p-type region overlying the crystalline seed region or at least a combination of one or more n-type regions, a p-type region and unintentionally doped drift region overlying the crystalline seed region (see paragraphs# 3, 43-47, 67);  
	providing a selective release layer either as a non-epitaxial material disposed between the mechanical handle wafer and the crystalline seed region or as a region of the epitaxial material that can be selectively removed relative to surrounding epitaxial layers (see figures 1, 2a);  
	patterning the epitaxial material and forming mesas to form a plurality of dice arranged in an array, each die corresponding to at least one semiconductor device and being arranged by a first pitch between an adjacent die in the array (see paragraphs# 69, 202, 206, 213);  
	forming an interface region overlying the epitaxial material, the interface region 

	subjecting the selective release layer to a chemical etch or energy source to fully or 
partially remove the selective release layer (see figure 2b, paragraph# 70);  
	bonding the interface region to a carrier wafer to form a bonded structure, while maintaining the selective release layer completely or partially etched away from the bonded structure (1008/2008/655/701, see paragraphs# 85, 104);    
	releasing the plurality of dice provided on the substrate to transfer a plurality of dice to the one or more carrier wafers wherein each pair of the transferred dice is configured with a second pitch between each pair of dice on a carrier wafer (see figures 7, 9, 10, 15); and 
	processing at least one of the plurality of dice on at least one of the carrier wafers to form at least a semiconductor device (see figures 7, 9, 10, 15). 
	However, the reference does not clearly teach the specific width of gaps between the crystalline seed region and the second pitch being equal or greater than the first pitch.
	The specific width of gaps between the crystalline seed region and first pitch between an adjacent die and the second pitch between each pair of dice on a carrier wafer wherein the second pitch being equal or greater than the first pitch is obvious because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In particular, Hata teaches the second pitch being equal or greater than the first pitch (see figure 7, it is noted 
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to provide the second pitch being equal or greater than the first pitch in HENLEY as taught by Hata because choosing the optimum ranges involves only routine skill in the art to form a desired semiconductor device.
	Regarding to claim 18, the epitaxial layers are patterned with a masking material and one or more plasma or ion-based etches containing one or more of chlorine, argon, and fluorine are used to etch one or more edges of the crystalline regions and the material between the crystalline regions (see paragraphs# 214, 217). 
 	Regarding to claim 19, HENLY in view of Raring et al. teaches wherein one or more edges of the crystalline regions and the material between the crystalline regions are removed or reduced in height using one or more of a laser scribing process and a sawing process (see paragraph# 33). Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to laser scribing process and a sawing process in HENLEY as taught by Raring et al. because the process is known in the semiconductor device to remove or reduce the thickness of the layer.
 	Regarding to claim 20, wherein each of the crystalline seed regions are less than 4 square centimeters in area (see figures 1-2).  Notwithstanding, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	providing a substrate comprising a plurality of crystalline seed region (1004/2005) overlaying a bonding material (1003/(2002/2003/2004) overlaying a mechanical handle wafer (2000/1002, see figures 2, 7-15), wherein the crystalline seed regions are single crystalline films with a non-polar or semi-polar plane orientation and comprise at least one of GaN, AlN, InN, InGaN, AlGaN, InAlN, and InAlGaN (see paragraphs# 32, 44, 52, 81, 91);  
	controlling the shape, sizes and relative positions of the crystalline seed regions such that a relative location and width of gaps between the crystalline seed regions are known to within a tolerance of less than or equal to 5 millimeters (it is noted that the limitation is admitted to be known in the art (see figures 1-15);   
	forming a gallium and nitrogen containing epitaxial material (2006/2007/1005) overlying the crystalline seed region (1004/2005), the epitaxial material comprising at least an intrinsic-type or unintentionally doped region overlying the crystalline seed region or at least an n-type region overlying the crystalline seed region or at least a p-type region overlying the crystalline seed region or at least a combination of one or more n-type regions, a p-type region and unintentionally doped drift region overlying the crystalline seed region (see paragraphs# 3, 43-47, 67);  and 
	processing the epitaxial material into a plurality of dice to form at least one gallium and nitrogen containing violet, blue, or green emitting laser diode device on each die after the transferring or further comprising forming one or multiple laser diode cavities on each die (see figure 10, paragraphs# 135, 141). 

	The specific width of gaps between the crystalline seed region is obvious because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to provide the specific width of gaps between the crystalline seed region in HENLEY because choosing the optimum ranges involves only routine skill in the art to form a desired semiconductor device.
 	Regarding to claim 23, a method for manufacturing a semiconductor device, the method comprising: 
	providing a substrate comprising a plurality of crystalline seed region (1004/2005) overlaying a bonding material (1003/(2002/2003/2004) overlaying a mechanical handle wafer (2000/1002, see figures 2, 7-15), wherein the crystalline seed regions are single crystalline films with a non-polar or semi-polar plane orientation and comprise at least one of GaN, AlN, InN, InGaN, AlGaN, InAlN, and InAlGaN (see paragraphs# 32, 44, 52, 81, 91);  
	controlling the shape, sizes and relative positions of the crystalline seed regions such that a relative location and width of gaps between the crystalline seed regions are known to 
within a tolerance of less than or equal to 5 millimeters (it is noted that the limitation is admitted to be known in the art (see figures 1-15);   
;  

	processing the epitaxial material to form a plurality of gallium and nitrogen containing violet, blue, or green emitting laser diode devices (see figure 10, paragraphs# 135, 141).  
	However, the reference does not clearly teach the specific area of the seed region and width of gaps between the crystalline seed region.
	The specific area of the seed region and width of gaps between the crystalline seed region is obvious because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to provide the specific specific area of the seed region and width of gaps between the crystalline seed region in HENLEY because choosing the optimum ranges involves only routine skill in the art to form a desired semiconductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893